Exhibit 10.4
EMPLOYMENT AGREEMENT
     This Employment Agreement is made and entered into by and between RNCS,
Inc. (the “Company”), a Delaware corporation with its principal place of
business at Worcester, Massachusetts, and Anastasia Khvorova, of Worcester,
Massachusetts (the “Executive”), signed on September 24, 2011 and effective as
of the Effective Date, as defined in that certain Securities Purchase Agreement,
by and among Tang Capital Partners, LP, RTW Investments, LLC, the Company, and
RXi Pharmaceuticals Corporation (the “Securities Purchase Agreement”), and
entered into as of September 24, 2011 (the “Effective Date”).
     WHEREAS, the operations of the Company and its Affiliates are a complex
matter requiring direction and leadership in a variety of arenas, including
scientific operations and others;
     WHEREAS, the Executive is possessed of certain experience and expertise
that qualify her to provide the direction and leadership required by the Company
and its Affiliates; and
     WHEREAS, subject to the terms and conditions hereinafter set forth, the
Company therefore wishes to employ the Executive as its Senior Vice President
and Chief Scientific Officer and the Executive wishes to accept such employment;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:
     1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts,
employment.
     2. Term. Subject to earlier termination as hereinafter provided, the
Executive’s employment shall commence on the Effective Date, and shall continue
until terminated pursuant to Section 5 hereof (the “Term”).
     3. Capacity and Performance.
          (a) During the Term, the Executive shall be employed by the Company on
a full-time basis and shall direct the Company’s research and development
programs and perform such other duties and responsibilities on behalf of the
Company and its Affiliates related to her position as reasonably may be
designated from time to time by the Board of Directors of the Company (the
“Board”) or by its Chair or other designee.
          (b) During the Term, the Executive shall devote her full business time
and her best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of her duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the Board in
writing, and except as noted on Schedule “A”, a copy of which is annexed hereto.

 



--------------------------------------------------------------------------------



 



     4. Compensation and Benefits. As compensation for all services performed by
the Executive during the Term and subject to the Executive’s performance of her
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise, the Company shall provide the Executive with the
following compensation and benefits:
          (a) Base Salary and Bonus. During the Term, the Company shall pay the
Executive a base salary at the rate of $310,000 per annum, payable in accordance
with the payroll practices of the Company for its executives and subject to
increase adjustment from time to time by the Board, in its sole discretion but
not below $310,000 per annum (such base salary, as from time to time adjusted,
the “Base Salary”). The Executive shall be eligible to receive an annual
performance bonus, to be awarded at the discretion of the Compensation Committee
of the Board of Directors (the “Compensation Committee”), for the achievement of
certain Company and Executive performance goals, which goals will be established
annually by the Compensation Committee. The target bonus for achieving these
goals shall be equal to thirty (30%) percent of the Base Salary.
          (b) Stock Options. On the day that is seven (7) days following the
Closing (as defined in the Securities Purchase Agreement), the Company shall
grant to the Executive an option to purchase shares of the common stock of the
Company in an amount which shall equal 2% of the outstanding common stock as of
such grant date (calculated on a fully-diluted basis), which option shall be
exercisable at the fair market value of the common stock on the grant date (the
“Option”). The shares that are subject to the Option shall vest and become
exercisable in monthly installments over four (4) years beginning on the first
month after the Effective Date of the Agreement, provided, in each case, that
the Executive remains in the employ of the Company through each such monthly
vesting date. Each vested Option shall have a term of ten (10) years and be
exercisable by the Executive at any time during such ten (10) year period. The
Option shall be subject to the Company 2011 Equity Incentive Plan, other equity
incentive plan, award certificate and shareholder and/or option holder
agreements and other restrictions and limitations generally applicable to equity
held by Company executives or otherwise required by law. The Executive shall not
be eligible to receive any stock options, restricted stock or other equity of
the Company, however, whether under an equity incentive plan or otherwise,
except as expressly provided in this Agreement or as otherwise expressly
authorized for her individually by the Board.
          (c) Paid Time Off. During the Term, the Executive shall be entitled to
earn paid time off at the rate of 25 days per year. Paid time off, which may be
taken for any reason including vacation, sick leave and personal leave, may be
taken at such times and intervals as shall be determined by the Executive,
subject to the reasonable business needs of the Company. Paid time off shall
otherwise be governed by the policies of the Company, as in effect from time to
time. The number of paid “time off” days will accrue per pay period and will
stop accruing once twenty (20) days have been reached.
          (d) Other Benefits. During the term hereof, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for employees of the Company generally, except to the extent any such
employee benefit plan is in a category of benefit otherwise provided to the
Executive (e.g., a severance pay plan). Such participation shall be subject to
the terms of the applicable plan documents and generally applicable Company

-2-



--------------------------------------------------------------------------------



 



policies. The Company may alter, modify, add to or delete its employee benefit
plans at any time as it, in its sole judgment, determines to be appropriate,
without recourse by the Executive.
          (e) Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable and necessary business expenses incurred or paid by
the Executive in the performance of her duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and provided to the Executive, and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time.
     5. Termination of Employment and Severance Benefits. The Executive’s
employment hereunder shall terminate under the following circumstances:
          (a) Death. In the event of the Executive’s death during the Term, the
Executive’s employment shall immediately and automatically terminate. In such
event, the Company shall pay any Final Compensation (as defined below) to the
Executive’s designated beneficiary or, if no beneficiary has been designated by
the Executive in writing, to her estate.
          (b) Disability.
     (i) The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled
through any illness, injury, accident or condition of either a physical or
psychological nature and, as a result, is unable to perform substantially all of
her duties and responsibilities hereunder, notwithstanding the provision of any
reasonable accommodation, for a total of ninety (90) days, whether or not
consecutive, during any period of three hundred and sixty-five (365) consecutive
calendar days. In the event of such termination, the Company shall have no
further obligation to the Executive, other than for payment of Final
Compensation.
     (ii) The Board may designate another employee to act in the Executive’s
place during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(d), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of her employment,
whichever shall first occur.
     (iii) While receiving disability income payments under the Company’s
disability income plan, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(d) and the terms of such plans, until
the termination of her employment.
     (iv) If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of her duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall,

-3-



--------------------------------------------------------------------------------



 



submit to a medical examination by a physician selected by the Company to whom
the Executive or her duly appointed guardian, if any, has no reasonable
objection to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Company’s determination of the issue shall be
binding on the Executive.
          (c) By the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause at any time upon written notice to
the Executive setting forth in reasonable detail the nature of such Cause. The
following, as determined by the Board in its reasonable judgment, shall
constitute Cause for termination:
     (i) The Executive’s repeated failure or repeated refusal to perform (other
than by reason of disability), or gross negligence in the performance of, her
material duties and responsibilities to the Company or any of its Affiliates;
     (ii) Material breach by the Executive of any provision of this Agreement or
any other agreement with the Company or any of its Affiliates; provided that the
first occurrence of any particular breach shall not constitute Cause unless the
Employee has failed to cure such breach within ten (10) days after receiving
written notice from the Employer stating the nature of such breach;
     (iii) The Executive’s conviction of, or plea of guilty or nolo contendere
to, any felony;
     (iv) The Executive’s act of fraud;
     (v) The Executive’s act or omission that, in the reasonable determination
of the Company indicates alcohol or drug abuse by the Executive; or
     (vi) The Executive’s act or personal conduct that, in the judgment of the
Company’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of the Executive or the Company under federal or
applicable state law for discrimination, or sexual or other forms of harassment,
or other similar liabilities to subordinate employees.
Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for Final Compensation.
          (d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive.
     (i) Within Twelve Months of the Effective Date. In the event of such
termination within the first twelve (12) months following the Effective Date, in
addition to Final Compensation, subject to Section 5(d)(iv) and provided that no
benefits are payable to the Executive under a separate severance agreement as a
result of such

-4-



--------------------------------------------------------------------------------



 



termination, then monthly during the period of twelve (12) months following the
date of termination, the Company shall continue to pay the Executive the Base
Salary at the rate in effect on the date of termination and, subject to any
employee contribution applicable to the Executive on the date of termination,
shall continue to contribute to the premium cost of the Executive’s
participation in the Company’s group medical and dental plans (unless prohibited
by law), provided that the Executive is entitled to continue such participation
under applicable law and plan terms.
     (ii) More Than Twelve Months after the Effective Date. In the event of such
termination after the first twelve (12) months following the Effective Date, in
addition to Final Compensation, subject to Section 5(d)(iv) and provided that no
benefits are payable to the Executive under a separate severance agreement as a
result of such termination, then monthly during the period of six (6) months
following the date of termination, the Company shall continue to pay the
Executive the Base Salary at the rate in effect on the date of termination and,
subject to any employee contribution applicable to the Executive on the date of
termination, shall continue to contribute to the premium cost of the Executive’s
participation in the Company’s group medical and dental plans (unless prohibited
by law), provided that the Executive is entitled to continue such participation
under applicable law and plan terms.
     (iii) Following a Change of Control. In the event of such termination
within twelve (12) months following a Change of Control, in addition to Final
Compensation, subject to Section 5(d)(iv) and provided that no benefits are
payable to the Executive under a separate severance agreement as a result of
such termination, then: (A) monthly during the period of twelve (12) months
following the date of termination, the Company shall continue to pay the
Executive the Base Salary at the rate in effect on the date of termination, (B)
the vesting of a portion of the Executive’s outstanding equity awards granted by
the Company shall accelerate, with such acceleration to be equal to the greater
of 50% of the unvested portion of all such outstanding awards or the portion
that would have vested over the twenty four (24) months from the termination
date and, (C) subject to any employee contribution applicable to the Executive
on the date of termination, shall continue to contribute to the premium cost of
the Executive’s participation in the Company’s group medical and dental plans
(unless prohibited by law), provided that the Executive is entitled to continue
such participation under applicable law and plan terms. For purposes of this
Agreement, “Change in Control” shall mean: (x) an acquisition of any voting
securities of the Company (the “Voting Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) (“Beneficial Ownership”) of 50% or more of the
combined voting power of the Company’s then outstanding Voting Securities
without the approval of the Board; (y) a merger or consolidation in which the
Company’s stockholders immediately prior to such transaction hold, immediately
after the consummation of the merger or consolidation, less than 50% of the
combined voting power of the Company’s or its successor; or (z) the sale of all
or substantially all of the Company’s assets.

-5-



--------------------------------------------------------------------------------



 



     (iv) Release of Claims. Any obligation of the Company to the Executive
hereunder, other than for Final Compensation, is conditioned on the Executive
signing a timely and effective release of claims in the form provided by the
Company (the “Employee Release”) and delivering it to the Company by the
deadline specified therein, and the Employee Release taking effect by its terms,
within sixty (60) calendar days following the date her employment terminates.
Any severance payments to which the Executive is entitled hereunder shall be
payable in accordance with the normal payroll practices of the Company, with the
first payment, which shall be retroactive to the day immediately following the
date the Executive’s employment terminated, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
thirty (30) calendar days from the date the Executive’s employment terminates.
The Release of Claims required for separation benefits in accordance with this
Section 5(d)(iii) creates legally binding obligations on the part of the
Executive and the Company and its Affiliates therefore advise the Executive to
seek the advice of an attorney before signing it.
          (e) By the Executive for Good Reason. The Executive may terminate her
employment hereunder for Good Reason (A) by providing notice to the Company
specifying in reasonable detail the condition giving rise to the Good Reason no
later than thirty (30) days following the occurrence of that condition; (B) by
providing the Company a period of thirty (30) days to remedy the condition and
so specifying in the notice and (C) by terminating her employment for Good
Reason within thirty (30) days following the expiration of the period to remedy
if the Company fails to remedy the condition. The following, occurring without
the Executive’s consent, shall constitute “Good Reason” for termination by the
Executive:
     (i) a material reduction of the Executive’s duties and responsibilities
assigned to her as the Senior Vice President and Chief Scientific Officer.
     (ii) the Company’s breach of any material term of the Agreement; provided
that the first occasion of any particular breach shall not constitute such Good
Reason unless the Company has failed to cure such breach within sixty (60) days
after receiving written notice from the Executive stating the nature of such
breach.
     (iii) Relocation of the Company’s principal executive offices of a distance
in excess of fifty (50) miles from its location at the Effective Date.
In the event of a termination of employment in accordance with this
Section 5(e), the Executive will be entitled to receive the same pay and
benefits she would have been entitled to receive had she been terminated by the
Company other than for Cause in accordance with Section 5(d) above; provided
that the Executive satisfies all conditions to such entitlement, including
without limitation the signing of an effective Release of Claims as set forth in
Section 5(d).
          (f) Timing of Payments and Section 409A.
     (i) Notwithstanding anything to the contrary in this Agreement, if at the
time of the Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Section 5 on
account of such

-6-



--------------------------------------------------------------------------------



 



separation from service that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid on the
next business day following the expiration of such six (6) month period or, if
earlier, upon the Executive’s death; except (A) to the extent of amounts that do
not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (B) benefits which qualify as
excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code (“Section 409A”).
     (ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).
     (iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.
     (iv) The Executive’s right to reimbursement for business expenses hereunder
shall be subject to the following additional rules: (i) the amount of expenses
eligible for reimbursement during any calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year,
(ii) reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement is not subject to liquidation or exchange for any other
benefit.
     (v) In no event shall the Company have any liability relating to any
payment or benefit under this Agreement failing to comply with, or be exempt
from, the requirements of Section 409A.
          (g) Post-Agreement Employment. In the event the Executive remains in
the employ of the Company or any of its Affiliates following termination of this
Agreement, by the expiration of the term or otherwise, then such employment
shall be at will.
     6. Effect of Termination. The provisions of this Section 6 shall apply to
any termination of the Executive’s employment hereunder:
          (a) The Company shall pay to the Executive: (i) any Base Salary earned
but not paid during the final payroll period of the Executive’s employment
through the date of termination, (ii) pay for any paid time off earned but not
used through the date of termination, (iii) any bonus compensation awarded for
the year preceding that in which termination occurs, but unpaid on the date of
termination and (iv) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required

-7-



--------------------------------------------------------------------------------



 



substantiation and documentation are submitted within sixty (60) days of
termination and that such expenses are reimbursable under Company policy (all of
the foregoing, “Final Compensation”). Subject to the terms of this Agreement,
the Company shall have no further obligation to the Executive hereunder. Any
Base Salary or pay for earned but unused paid time off shall be payable at the
time provided by applicable law. Any bonus due for the preceding year shall be
payable at the time provided for at the time such bonus is awarded. Any business
expenses shall be payable not later than ninety (90) days following the date of
termination.
          (b) Payment by the Company of Final Compensation and any Base Salary
and contributions to the cost of the Executive’s continued participation in the
Company’s group health and dental plans that may be due the Executive in each
case under the applicable termination provision of Section 5 shall constitute
the entire obligation of the Company to the Executive hereunder. The Executive
shall promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5(d) hereof.
          (c) Except for any right of the Executive to continue medical and
dental plan participation in accordance with applicable law, benefits shall
terminate pursuant to the terms of the applicable benefit plans based on the
date of termination of the Executive’s employment without regard to any
continuation of Base Salary or other payment to the Executive following such
date of termination.
          (d) Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) hereof is
expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 7, 8 and 9 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d), no compensation is earned after
termination of employment.
     7. Confidential Information.
          (a) The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall not disclose to
any Person or use, other than as required by applicable law or for the proper
performance of her duties and responsibilities to the Company and its
Affiliates, any Confidential Information obtained by the Executive incident to
her employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
her employment terminates, regardless of the reason for such termination. The
confidentiality obligation under this Section 7 shall not apply to information
which is generally known or readily available to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of the
Executive or any other Person having an obligation of confidentiality to the
Company or any of its Affiliates.

-8-



--------------------------------------------------------------------------------



 



          (b) All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time her employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.
     8. Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company. The Executive’s obligation to assist the
Company in obtaining and enforcing patents for Intellectual Property in any and
all countries shall continue beyond the termination of the Executive’s
employment with the Company, but the Company shall compensate the Executive at a
reasonable, standard hourly rate following such termination for time directly
spent by Employee at the Company’s request for such assistance.
     9. Restricted Activities. The Executive agrees that the following
restrictions on her activities during and after her employment are necessary to
protect the good will, Confidential Information, trade secrets and other
legitimate interests of the Company and its Affiliates:
          (a) During the Term, the Executive will not undertake any outside
activity, whether or not Competitive with the business of the Company or its
Affiliates that could reasonably give rise to a conflict of interest or
otherwise interfere with her duties and obligations to the Company or any of its
Affiliates.
          (b) During the Term and for the Restricted Period (defined below), the
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise: (i) engage in
any Competitive activity within the United States or any other country in which
the Company has conducted discovery, development or commercialization activities
for any Product or has sought patent protection for any Product, in either case
as of the date of such termination; or (ii) undertake any planning for any
Competitive business. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is directly or
indirectly Competitive or potentially Competitive and further agrees not to work
or provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is Competitive. For the purposes of this
Section 9, the Executive’s foregoing obligations to not engage in any
Competitive activity shall encompass all drugs and drug candidates being
discovered, developed or commercialized for the same

-9-



--------------------------------------------------------------------------------



 



biological target or for the treatment of the same diseases, disorders or
conditions targeted by any Product. The foregoing, however, shall not prevent
the Executive’s passive ownership of one percent (1%) or less of the equity
securities of any publicly traded company. For purposes of this Agreement:
(A) the “Restricted Period” shall be twelve (12) months if Executive’s
employment terminates on or prior to the first anniversary of the Effective
Date, and six (6) months if Executive’s employment terminates after the first
anniversary of the Effective Date; and (B) the term “Competitive” shall mean
either the discovery, development or commercialization of any human therapeutics
or human diagnostics utilizing RNA interference, or the discovery, development
or commercialization of any Products.
          (c) During the Restricted Period, the Executive will not directly or
indirectly (a) solicit or encourage any customer of the Company or any of its
Affiliates to terminate or diminish its relationship with them; or (b) seek to
persuade any such customer or prospective customer of the Company or any of its
Affiliates to conduct with anyone else any business or activity which such
customer or prospective customer conducts or could conduct with the Company or
any of its Affiliates; provided that these restrictions shall apply (y) only
with respect to those Persons who are or have been a customer of the Company or
any of its Affiliates at any time within the immediately preceding two year
period or whose business has been solicited on behalf of the Company or any of
the Affiliates by any of their officers, employees or agents within said two
year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if the Executive has performed work for such Person
during her employment with the Company or one of its Affiliates or been
introduced to, or otherwise had contact with, such Person as a result of her
employment or other associations with the Company or one of its Affiliates or
has had access to Confidential Information which would assist in the Executive’s
solicitation of such Person
          (d) During the Restricted Period, the Executive will not, and will not
assist any other Person to, (a) hire or solicit for hiring any employee of the
Company or any of its Affiliates or seek to persuade any employee of the Company
or any of its Affiliates to discontinue employment or (b) solicit or encourage
any independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For the purposes
of this Agreement, an “employee” of the Company or any of its Affiliates is any
person who was such at any time within the preceding two years.
     10. Notification Requirement. Until forty-five (45) days after the
conclusion of the Restricted Period, the Executive shall give notice to the
Company of each new business activity she undertakes, at least ten (10) days
prior to beginning any such activity. Such notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of the
Executive’s business relationship(s) and position(s) with such Person. The
Executive shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Executive’s continued compliance with her obligations under
Sections 7, 8 and 9 hereof.
     11. Enforcement of Covenants. The Executive acknowledges that she has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon her pursuant to Sections 7, 8 and 9
hereof. The Executive agrees without reservation that each of the restraints
contained herein is necessary for the reasonable and proper

-10-



--------------------------------------------------------------------------------



 



protection of the good will, Confidential Information, trade secrets and other
legitimate interests of the Company and its Affiliates; that each and every one
of those restraints is reasonable in respect to subject matter, length of time
and geographic area; and that these restraints, individually or in the
aggregate, will not prevent her from obtaining other suitable employment during
the period in which the Executive is bound by these restraints. The Executive
further agrees that she will never assert, or permit to be asserted on her
behalf, in any forum, any position contrary to the foregoing. The Executive
further acknowledges that, were she to breach any of the covenants contained in
Sections 7, 8 or 9 hereof, the damage to the Company would be irreparable. The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond and to recover its reasonable attorneys’
fees and costs incurred in securing such relief. The Executive agrees that the
Restricted Period shall be tolled, and shall not run, during any period of time
in which she is in violation of the terms thereof, in order that the Company and
its Affiliates shall have all of the agreed-upon temporal protection recited
herein. The parties further agree that, in the event that any provision of
Section 7, 8 or 9 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.
     12. Conflicting Agreements. The Executive hereby represents and warrants
that the execution of this Agreement and the performance of her obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.
     13. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
          (a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.
          (b) “Confidential Information” means any and all information of the
Company and its Affiliates that is not generally known by those with whom the
Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business and any and all
information, publicly known in whole or in part or not, which, if disclosed by
the Company or any of its Affiliates would assist in competition against them.
Confidential Information includes without limitation such information relating
to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products,
(iii) the costs, sources of supply, financial performance and strategic plans of
the Company and its Affiliates, (iv) the identity and special needs of the
customers of the Company and its Affiliates and (v) the people and organizations

-11-



--------------------------------------------------------------------------------



 



with whom the Company and its Affiliates have business relationships and the
nature and substance of those relationships. Confidential Information also
includes any information that the Company or any of its Affiliates has received,
or may receive hereafter, belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed.
          (c) “Intellectual Property” means inventions, discoveries,
developments, methods, processes, compositions, works, concepts and ideas
(whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by the Executive
(whether alone or with others, whether or not during normal business hours or on
or off Company premises) during the Executive’s employment and during the period
of six (6) months immediately following termination of her employment that
relate to either the Products or any prospective activity of the Company or any
of its Affiliates or that make use of Confidential Information or any of the
equipment or facilities of the Company or any of its Affiliates.
          (d) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Affiliates.
          (e) “Products” mean all products and product candidates planned,
researched, developed, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Affiliates, together
with all related services provided or planned by the Company or any of its
Affiliates, during the Executive’s employment with the Company or any of its
Affiliates.
     14. Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.
     15. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event that the Executive is
transferred to a position with any of the Affiliates or in the event that the
Company shall hereafter effect a reorganization, consolidate with, or merge
into, any Person or transfer all or substantially all of its properties or
assets to any Person. This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.
     16. Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

-12-



--------------------------------------------------------------------------------



 



     17. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     18. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at her last known address on the books
of the Company or, in the case of the Company, at its principal place of
business, attention of the Chief Executive Officer, or to such other address as
either party may specify by notice to the other actually received.
     19. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment with the Company, other than any obligations owed to the
Company or its predecessor with respect to confidentiality, non-competition,
intellectual property, and proprietary information, all of which shall continue
in force.
     20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
     21. Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.
     22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
     23. Governing Law. This is a Massachusetts contract and shall be construed
and enforced under and be governed in all respects by the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.
[Signature page follows immediately.]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument
by the Company, by its duly authorized representative, and by the Executive, as
of the date first above written.

                 
THE EXECUTIVE:
          THE COMPANY    
 
               
/s/ Anastasia Khvorova
 
Anastasia Khvorova, Ph.D.
       By:   /s/ Mark J. Ahn
 
Mark J. Ahn, Ph.D, President and Chief Financial Officer    

[Signature Page to Anastasia Khvorova Employment Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A

I.   Potential consulting activities. As of the Effective Date, the Employee has
a material interest (50% ownership) and is providing professional services to
Advirna, LLC and the Employee desires expects to continue this relationship on a
part-time basis. The Employer acknowledges this pre-existing relationship and
agrees that the Employee may continue to provide professional services to
Advirna, LLC, on a part-time basis so long as this activity does not materially
interfere with the performance of the Employee’s duties hereunder.   II.   As of
Effective Date, the Employee is participating in several professional
organizations and activities, and as follows:

  a.   Board Member and Treasure of Oligonucleotide Therapeutic Society.     b.
  Editorial board member of several professional journals including Nucleic Acid
Research, Silence, Nature Publishing Group Journal Molecular Therapy, Nucleic
Acids, RNA, Oligonucleotides, Silence.     c.   Review and adviser to NIH SBIR
Funding Committee.     d.   Keystone symposium 2012 and OTS 2012 meeting
organizer.

III.   Potential participation on the Boards of other companies. The Employee
may desire to seek appointment to an outside Board(s) for a non-competing
company in the future. If so, the Employee will inform the Employer that she is
contemplating an outside Board(s) position and request approval to pursue such
an opportunity and the Employer agrees to give consider this request(s) in good
faith and to unreasonably withhold its consent to such request(s).   IV.   Total
time expended on outside companies shall not exceed 10 hours per month.

 